 

~ ff |_| - i} US. DISTRICT COURT ~y

AO 91 Rev. LIGASEniR AEG QOOO9-K Diocbhiedt | iled Lalor 18 Pach Oe BS eas

 

 

UNITED STATES DISTRICT Court DEC - 7 218

 

 

 

 

{
for the i
Northern District of Texas i Cr. Bake U. S. DISTRICT COURT
. * By CH fl
United States of America ) _Depaty — |
vy. ) soc tm YI
JERRY LEE FARISH Case No. 8: 13- MJ- Sd= ld - Br

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of | May 2016 through Aug. 2017 in the county of Dallas in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1343 Wire Fraud

This criminal complaint is based on these facts:

See attached affidavit of Special Agent Jerry Lee Farish (FBI)

© Continued on the attached sheet.

S-Di

 

Complainant's signature

Special Agent Tully Minoski, FBI

Printed name and title

Sworn to before me and signed in my presence.

Date 12/07/2018 : : ©) \

 

Judge's signi e/ ee

Rebecca Rutherford, U.S. Mkgistrate Judge

City and state: Dallas, Texas
Printed name and title
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page 2of8 PagelD 2

AFFIDAVIT IN SUPPORT OF COMPLAINT

I, Tully Minoski, being duly sworn, hereby depose and state:

L. Tam a Special Agent with the Federal Bureau of Investigation (“FBI”), and
have been so employed since July of 2012. Iam currently assigned to a squad in Dallas,
Texas, that is responsible for investigating complex financial crimes.

2. Since joining the FBI, I have participated in the investigations of
individuals and organizations involved in various white-collar and violent crimes, to
include violations of various forms of fraud (government, mail, wire, bank, investment,
and corporate fraud), as well as money laundering, public corruption, civil rights (color of
law, hate crimes, and human trafficking), kidnapping, and murder. I have also received
specialized training and gained experience in arrest procedures, search warrant
applications, the executions of search and seizures, and various other criminal laws and
procedures.

2. I make this affidavit in support of the issuance of a complaint and arrest
warrant for Jerry Lee Farish for a violation of 18 U.S.C § 1343, that is, Wire Fraud.

4. The statements contained in this affidavit are based upon my investigation,
information provided by other law enforcement officers, and on my own experience and
training as a Special Agent of the FBI. Because the affidavit is being submitted for the
limited purpose of securing a complaint, I have not included each and every fact known
to me concerning the investigation. I have set forth only the facts that I believe are
necessary to establish probable cause that Jerry Lee Farish committed the crime of Wire

Fraud, in violation of 18 U.S.C. § 1343.

Affidavit in Support of Complaint—Page 1 of 7
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page3of8 PagelD 3

SUMMARY OF PROBABLE CAUSE

we In or about September 2017, the FBI opened an investigation into Jerry
Lee Farish concerning an allegation that he made false and material misrepresentations
and promises to investors in order to induce them to invest money into what the
investors’ believed was the development of a residential property located at XXXX Little
Bluestem in Westlake, Texas.

6. Based on information developed in the investigation, Jerry Lee Farish was
the CEO of New Summit Homes, which was a real estate company that maintained its
principal place of business in Bedford, Texas, within the Northern District of Texas.

7. In furtherance of the investigation, I interviewed three investors in the Little
Bluestem property: Investor A, Investor B, and Investor C. In general, each investor was
approached by Jerry Lee Farish about investing the development of a property at
XXXX Little Bluestem. Jerry Lee Farish also promised each investor that the
investor’s funds would be used to develop and build a luxury residential home at XXXX
Little Bluestem, a location in the high-end Vaquero neighborhood in Westlake, Texas.
Each investor was told that his or her investment would be secured by a second lien on
the property, subordinate only to a financial institution. Jerry Lee Farish also promised
each investor that the investment would be used to build a house on the property, with the
investment principal returned along with a sizeable profit to the investor.

8. Jerry Lee Farish did not tell each subsequent investor of others occupying
a second lien position. Investor B was unaware that Investor A was already in a second

lien position at the time Investor B made his or her investment. Likewise, Investor C was

Affidavit in Support of Complaint—Page 2 of 7
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page4of8 PagelD4

unaware that Investor A and Investor B had already invested in the development of the
Little Bluestem property at the time Investor C made his or her investment. Neither
Investor B or Investor C would have invested in the development of the property had they
known of the existence of the prior investors.

9. On or about December 19, 2017, I interviewed R.Z. (“Investor A”). RZ.
met Jerry Lee Farish through a common acquaintance. R.Z. invested in several
different projects with Farish with general success. In or about May or June 2016, R.Z.
was approached by Farish with the opportunity to invest in the development of XXXX
Little Bluestem, which R.Z. did. R.Z. received a Deed of Trust and Promissory Note from
Farish, but Farish never recorded the Deed of Trust as promised. Sometime in or
around the summer of 2017, Farish admitted to R.Z. that Farish had spent R.Z.’s
investment into the XXXX Little Bluestem property but refused to provide him any
details.

10. On or about November 21, 2017, I interviewed J.W. and G.W., a married
couple (“Investor B”). J.W. and G.W. met J erry Lee Farish in or about November
2016. Farish took J.W. and G.W. to see several properties in the Dallas area. In or about
January 2017, Farish solicited J.W. and G.W. to invest in the development of XXXX
Little Bluestem, representing that it was a new project for New Summit Homes. Neither
J.W. or G.W. were told that another investor had an unrecorded second lien position on
the property. J.W. and G.W. believed they would have a second lien position on the
property, that they would get back their investment when the property was built and sold,

plus $50,000.

Affidavit in Support of Complaint—Page 3 of 7
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page5of8 PagelID5

11. In or about January 2017, J.W. and G.W., through Company B, gave
Farish a check in the amount of $200,000, which was deposited in Account No. x7549 at
New Summit Homes as an investment into the development of XXXX Little Bluestem.
On or about January 19, 2017, Company B received a Promissory Note and Deed of
Trust from Farish. The documents reflect Company B’s $200,000 investment with an
expectation of $50,000 profit in return upon the closing and funding of the XXXX Little
Bluestem property.

12. In or about May 2017, J.W. came to Dallas, Texas, and met with Jerry Lee
Farish. J.W. asked to see the XXXX Little Bluestem property. Farish took J.W. to the
property, and it was an undeveloped lot. Farish assured J.W. that J.W. would receive the
return on the investment by October 2017. As of June 2017, Farish stopped
communicating with J.W. Sometime later, J.W. and G.W. learned that another investor
(R.A.) had invested before them and that a third investor (M.H.) had invested after them,
each believing they held a second lien position and unaware of the other investors.

13. On or about January 29, 2018, I interviewed M.H. (“Investor C”). M.H. is
a pilot with American Airlines. M.H. met Jerry Lee Farish through a common
acquaintance. In or about June 2017, M.H. went on a tour of homes in Dallas with
Farish and the next day went on a tour of homes in Westlake, Texas, including what was
then an empty lot located at XXXX Little Bluestem. Farish showed M_H. picture of the
home that New Summit Homes was going to build on the Little Bluestem lot. Farish
told M.H. that S.G. owned the property but it was not uncommon for one investor to buy

the property and for another to finance the construction.

Affidavit in Support of Complaint—Page 4 of 7
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page6of8 PagelD 6

14. On or about June 26, 2017, Investor C received an email from Jerry Lee
Farish (using jetry@newsummithomes.com) regarding the investment. Farish
explained that Investor C could “[i]nvest into a great property we have in Westlake
(Vaquero Subdivision).” The email continued that the property “is valued at 2.7M once
completed.” The required investment was “350k and [the property] will be finish in
roughly 1 year. It is already purchased and we will be breaking ground in the next
week.” Farish also addressed the lien: “Per our conversation today you will have a lien
against the property to protect your interest.” And finally, Farish stated that “[t]he return
will be 65k (18.5% annual rate). Again, the anticipated total time will be 12 months from
start to sold (hopefully sooner with pre-sale. You will be given a Deed of Thrust [sic]
and a Promissory Note.”

15. On or about June 27, 2017, Company A, an entity associated with M.H.,
sent an interstate wire of $525,000 into the New Summit Homes, Inc. bank account
ending in 7659 at J.P. Morgan Chase Bank N.A., of which $350,000.00 was an
investment into the development of XXXX Little Bluestem.

16. At the time M.H. made the investment into the development XXXX Little
Bluestem, he was unaware of prior investments by Investor A and Investor B. M.H. was
further unaware that both Investor A and Investor B had Deeds of Trusts reflecting a
second lien position on the XXXX Little Bluestem property. M.H., at the time of his
investment, believed he was the only investor on XXXX Little Bluestem. If M.H. had

known that there were two other investors on the property, it would have been a red flag.

Affidavit in Support of Complaint—Page 5 of 7
Case 3:19-cr-O0009-K Document1 Filed 12/07/18 Page 7of8 PagelD 7

17. I have reviewed bank records for accounts associated with New Summit
Homes, including Account No. x7659 at J.P. Morgan Chase Bank, where each of the
above-described investments was deposited. These bank records indicate that M.H.’s
interstate wire of $525,000 into the New Summit Homes, Inc. was sent via Fedwire.
Based on my training and experience, all wire transfers for funds through Fedwire travel
in interstate commerce. These records further indicate that there are three individuals
with signatory control on the account, all of which are Farish’s sons.

18. Based on my review of documents produced by the town of Westlake and
by J.P. Morgan Chase Bank, the only discernable money applied to XXXX Little
Bluestem was $210.00 paid for Farish’s son to apply as a General Contractor. The rest of
the investors’ funds in x7659 were applied to personal and business expenses unrelated to
the development of XXXX Little Bluestem. As of October 3 1, 2017, the ending balance
in Account No. x7659 was $0.65, reflecting that nearly all of the investors’ money (a
cumulative total of $1,009,999.35) was Spent.

19. On or about November 21, 2017, I conducted surveillance at XX XX Little
Bluestem. The property was an undeveloped, empty lot containing a single real-estate
agent sign in the name of Jill Farish, who I understand is Jerry Lee Farish’s ex-wife.

CONCLUSION

20. Based on the facts presented herein, I believe there is probable cause to
believe that Jerry Lee Farish engaged in a scheme and artifice to defraud and to obtain
money and property by means of materially false and fraudulent pretenses,

representations, and promises, that is, to induce investors into investing in New Summit

Affidavit in Support of Complaint—Page 6 of 7
Case 3:19-cr-00009-K Document1 Filed 12/07/18 Page 8of8 PagelD 8

Homes and the development of a residential property located at XXXX Little Bluestem in
Westlake, Texas. On or about June 27, 2017, in furtherance of the scheme and artifice to
defraud and to obtain money or property described herein, Jerry Lee Farish did
knowingly and willfully cause M.H., through Company C, to send an interstate wire
transfer of money, that is, $525,000, of which $3 50,000 was an investment into the

XXXX Little Bluestem property, in violation of 18 U.S.C. § 1343.

Respectfully submitted,

Sally Wisma,’
TULLY MINOSKI

Special Agent
Federal Bureau of Investigation

 

Subscribed and sworn to before me on December ‘L 2018

 

REBECCA’ RUTHERFORD ~
United States Magistrate Judge
Dallas, Texas

Affidavit in Support of Complaint—Page 7 of 7
